Dykman, J.
The appeal in this case was decided at the February term of this court at Brooklyn, and the judgment was affirmed-after an examination which satisfied us of the absence of merit in the appeal. There was neither error nor oversight respecting the facts, and what was said respecting the escape of other property from taxation when hired out or used for religious purposes was said in illustration only, our view being that it was immaterial whether the owner received rent or permitted the use of the premises gratuitously. All private property is subject to taxation, entirely independent of the use to which it is appropriated, and so long as the ownership of the premises in question continues in the plaintiff as a private individual they fall within the general rule and not within any of the exceptions thereto. It is not uncommon in many portions of the country for private property to be used for public worship and for educational purposes without compensation, and that is all the plaintiff has done in this case to secure immunity from taxation, and we do not think his case falls within the spirit of the statute of exemptions, or within the intention of the law makers. The motion for a reargument should be denied, with $10 costs and disbursements. All concur.